     Case 1:20-cv-00348-SHR-EB Document 48 Filed 06/11/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
RAYMOND GASTON                     :
POWELL, III,                       :
         Plaintiff                 :
                                   :            No. 1:20-cv-348
          v.                       :
                                   :            (Judge Rambo)
MAIL INSPECTOR CHARLES             :
MCKEOWN, et al.,                   :
         Defendants                :

                                       ORDER
      AND NOW, on this 11th day of June 2021, for the reasons set forth in

Memorandum accompanying this Order, ITthe
                                       IS ORDERED THAT:

     1.   Defendants McKeown and Gardzalla’s motion for summary judgment
          (Doc. No. 41) is GRANTED;

     2.   The Clerk of Court is directed to enter judgment in favor of Defendants
          Charles McKeown and Lt. Gardzalla and against Plaintiff Raymond
          Gaston Powell, III, as to Plaintiff’s Fourteenth Amendment due process
          claims against them; and

     3.   The Clerk of Court is directed to CLOSE the above-captioned action.


                                          s/ Sylvia H. Rambo
                                          United States District Judge
